Exhibit 10.4

 

FORM OF
CHANGE OF CONTROL AGREEMENT FOR
CHIEF OPERATING OFFICER, CHIEF FINANCIAL OFFICER AND
OTHER KEY EMPLOYEES

 

[AMENDED AND RESTATED]
CHANGE OF CONTROL AGREEMENT

 

This [Amended and Restated] Change of Control Agreement (the “Agreement”), is
dated this              day of November, 2013 and shall be effective as of
November 1, 2013 (the “Effective Date”), is entered into by and between Summer
Infant (USA), Inc., a Rhode Island corporation (the “Company”), and the Employee
of the Company named on the signature page hereto (the “Employee”).  [Effective
as of the date hereof, this Agreement will supersede in all respects the Change
of Control Agreement employment agreement between the Company and the Employee
dated [                        ].]

 

Preliminary Statements

 

The Board of Directors (the “Board”) of the parent company, Summer Infant, Inc.
(“Parent”), and the Company have determined that it is in the best interest of
the Parent, its stockholders and the Company to assure itself of the continued
availability of the services of the Employee, notwithstanding the possibility,
threat or occurrence of a Change of Control (as herein defined).

 

In order to provide the Employee with enhanced financial security and sufficient
encouragement to remain with the Company notwithstanding the possibility of a
Change of Control, the Board believes that it is imperative to provide the
Employee with certain severance benefits upon a Change of Control.

 

Agreement

 

In consideration of the foregoing premises and the respective covenants and
agreements of the parties set forth below, and intending to be legally bound
hereby, the parties agree as follows:

 

1.                                      Incentive for Continuous Employment. 
If, prior to the last day of the 12th full calendar month following the
consummation of an event constituting a Change of Control (it being recognized
that more than one event constituting a Change of Control may occur in which
case the 12-month period shall run from the date of occurrence of each such
event), (a) the Company terminates the Employee’s employment other than (i) for
Cause (as herein defined), or (ii) because of the Employee’s Disability (as
herein defined) or death, or (b) the Employee terminates his employment for Good
Reason (as herein defined) (any such termination in clauses (a) or (b) being
referred to as a “Payment Event”), then after such termination the Employee
shall be entitled to receive from the Company the following cash payments
(together, the “Payments”):  (1) an amount equal to the Employee’s annual Base
Salary (as herein defined) multiplied by the payment percentage provided for on
Schedule 1 attached to this Agreement (“Schedule 1”), and (2) the amount of any
earned or accrued, but unpaid, bonus for the fiscal

 

--------------------------------------------------------------------------------


 

year in which the Employee is terminated, prorated for the number of months that
the Employee was employed during such fiscal year (rounded up to the nearest
whole month).

 

The Payments will be payable by the Company commencing on the 61st day following
the Payment Event, provided that Employee has executed and submitted a release
of claims required in Section 9(s) on or before the 60th day following the
Payment Event, in installments over the Restricted Period in accordance with the
Company’s regular payroll practices.  In addition, the Employee shall be
entitled to (i) the immediate vesting of all outstanding equity awards
(including restricted stock grants and stock options) and (ii the severance
benefits listed on Schedule 1 (the “Severance Benefits”).  The Employee shall
not be entitled to: (A) any Payment, (B) immediate vesting of equity awards or
(C) any Severance Benefits if the Employee terminates the Employee’s employment
without Good Reason, if the Employee’s employment is terminated for Cause or if
the Employee’s employment ceases as a result of Employee’s death or Disability.

 

2.                                      Definitions.  In addition to the
capitalized terms used and defined elsewhere in this Agreement, the following
capitalized terms used in this Agreement shall, for purposes of this Agreement,
have the meanings set forth below.

 

“Affiliate” means any Person that, directly or indirectly, controls, is
controlled by or is under common control with such Person, and with respect to
any natural person, includes the members of such person’s immediate family
(spouse, children and parents, whether by blood, marriage or adoption, or anyone
residing in such person’s home).

 

“Base Salary” means the Employee’s annual base salary as in effect at the time
of such termination, and the Base Salary calculated for purposes of this
Agreement shall not reflect any voluntary salary reductions that may be in
effect at the time of such termination.

 

“Business Partner” means a supplier, manufacturer, vendor or licensor (person or
entity) with whom Company, Parent or any of their respective Affiliates has a
business relationship and with which Employee had business-related contact or
dealings, or about which Employee received Confidential Information, during the
two years prior to the termination of Employee’s employment with the Company or
during Employee’s employment, whichever is the shorter period.   A Business
Partner does not include a supplier, manufacturer, vendor or licensor that has
fully and finally decided to terminate its business relationship with Company,
Parent or any of their respective Affiliates independent of any conduct or
communications by Employee or breach of this Agreement, and which has, in fact,
ceased doing any business with the Company, Parent or any of their respective
Affiliates.

 

“Cause” means the occurrence of one or more of the following:  (i) Employee’s
willful and continued failure to substantially perform Employee’s reasonably
assigned duties with the Company (other than any such failure resulting from
incapacity due to disability or from the assignment to Employee of duties that
would constitute Good Reason), which failure continues for a period of at least
thirty (30) days after written demand for substantial performance has been
delivered by the Company to the Employee which specifically identifies the
manner in which the Employee has failed to substantially perform his duties;
(ii) Employee’s willful conduct which constitutes misconduct and is materially
and demonstrably injurious to the Company, as determined in good faith by a vote
of at least two-thirds of the non-employee directors of the

 

2

--------------------------------------------------------------------------------


 

Board at a meeting of the Board at which the Employee is provided an opportunity
to be heard; (iii) Employee being convicted of, or pleading nolo contendere to a
felony; or (iv) Employee being convicted of, or pleading nolo contendere to a
misdemeanor based in dishonesty or fraud.

 

“Change of Control” means (i) individuals who, as of the Effective Date,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board, provided that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Parent’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the directors of the Parent, as such terms are used in Regulation
14A promulgated under the Securities Exchange Act of 1934) shall be considered
as though such individual was a member of the Incumbent Board; or (ii) the
approval by the stockholders of the Parent of a reorganization, merger,
consolidation or other form of corporate transaction or series of transactions
(but not including  an underwritten public offering of the Parent’s common stock
or other voting securities (or securities convertible into voting securities of
the Parent) for the Parent’s own account registered under the Securities Act of
1933), in each case, with respect to which Persons who were stockholders of the
Parent immediately prior to such reorganization, merger, consolidation or other
corporate transaction do not, immediately thereafter, own more than fifty
percent (50%) of the combined voting power entitled to vote generally in the
election of directors of the reorganized, merged or consolidated entity’s then
outstanding voting securities, (iii) a liquidation or dissolution of the Parent
or the sale of all or substantially all of the assets of the Parent (unless such
reorganization, merger, consolidation or other corporate transaction,
liquidation, dissolution or sale is subsequently abandoned or terminated prior
to being consummated); or (iv) the acquisition by any Person, entity or “group”,
within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, of more than fifty percent (50%) of either the then outstanding
shares of the Parent’s common stock or the combined voting power of the Parent’s
then outstanding voting securities entitled to vote generally in the election of
directors (hereinafter referred to as a “Controlling Interest”) excluding any
acquisitions by (x) the Parent or any of its Affiliates or (y) any employee
benefit plan (or related trust) sponsored or maintained by the Parent or any of
its Affiliates.

 

“Competition”  and/or “Engaging in Competition” means providing services to a
Competitor of the Company or Parent (whether as an employee, independent
contractor, consultant, principal, agent, partner, officer, director, investor,
or shareholder, except as a shareholder of less than one percent of a publicly
traded company) that: (i) are the same or similar in function or purpose to the
services Employee provided to the Company or Parent during his/her employment by
the Company, and/or (ii) will likely result in the disclosure of Confidential
Information to a Competitor or the use of Confidential Information on behalf of
a Competitor.

 

“Competitor” means any person, corporation or other entity that designs,
manufactures, sells or distributes infant, juvenile and/or children’s health,
safety and wellness products in one or more product categories that are sold by
the Company, Parent or any of their respective Affiliates, including, without
limitation, products in the monitoring, health and safety, nursery, baby gear,
feeding, play and furniture product categories.

 

3

--------------------------------------------------------------------------------


 

“Confidential Information” shall be as defined in Section 3(a) of this
Agreement.

 

“Consulting Services” means any activity that involves providing consulting or
advisory services with respect to any relationship between the Company, Parent
or any of their respective Affiliates, on the one hand, and any third party, on
the other hand, and that is likely to result in the use or disclosure of
Confidential Information.

 

“Disability” means that the Employee has been unable to perform his or her
duties as the result of his or her incapacity due to physical or mental illness,
and such inability, at least four (4) weeks after its commencement, is
determined to be total and permanent by a physical selected by the Company or
its insurers and acceptable to the Employee or the Employee’s legal
representative (such Agreement as to acceptability not to be unreasonably
withheld).  Termination resulting from Disability may only be affected after at
least thirty (30) days’ written notice by the Company of its intention to
terminate the Employee’s employment.  In the event that the Employee resumes the
performance of substantially all of his or her duties hereunder before the
termination of his or her employment becomes effective, the notice of intent to
terminate shall automatically be deemed to have been revoked.

 

“Good Reason” means (i) the material diminution in Employee’s authority, duties
or responsibilities; (ii) the relocation of Employee to a location more than
thirty (30) miles from his employment location at the Effective Date; (iii) a
material diminution in the Employee’s annual base salary as in effect
immediately prior to such diminution, other than in connection with a general
diminution in Company compensation levels and in amounts commensurate with the
percentage diminutions of other Company employees of comparable seniority and
responsibility; or (iv) if applicable, any other action or inaction which
constitutes a material breach by the Company or any of its Affiliates of an
agreement between the Employee and the Company or Parent pursuant to which the
Employee provides services to the Company or any of its Affiliates.

 

No violation described in clauses (i) through (iv) above shall constitute Good
Reason unless the Employee has given written notice to the Company specifying
the applicable clause and related facts giving rise to such violation within
ninety (90) days after the occurrence of such violation and the Company has not
remedied such violation to the Employee’s reasonable satisfaction within thirty
(30) days of its receipt of such notice.

 

“Person” means any natural person or entity with legal status.

 

“Restrictive Area” refers to the United States, Canada, Mexico, United Kingdom,
Australia and any other country where the Company sells its products.

 

“Restricted Period” means the period of time after termination of the Employee’s
employment with the Company identified on Schedule 1.

 

3.                                      Restrictive Covenants.  The Employee has
executed the Company’s Non-Competition, Non-Disclosure and Developments
Agreement (“Other Restrictive Agreement”).  If (a) a Payment Event occurs or the
(b) Employee’s employment is terminated by the Company for Cause following a
Change of Control, then the terms and provisions of this Section 3 shall apply
rather than the terms and provisions of the Other Restrictive Agreement. If
Employee

 

4

--------------------------------------------------------------------------------


 

terminates his or her employment without Good Reason following a Change of
Control, then the terms and provisions of the Other Restrictive Agreement shall
apply rather than the terms and provisions of this Agreement.

 

The Employee acknowledges that in order to assure the Company that it will
retain the value of its business relationships, it is reasonable that the
Employee be limited in utilizing trade secrets and other confidential
information of the Company, Employee’s special knowledge of the business of the
Company and Employee’s relationships with customers, suppliers and others having
business relationships with the Company in any manner or for any purpose other
than the advancement of the interests of the Company, as hereinafter provided. 
The Employee acknowledges that the Company would not enter into this Agreement
and provide the benefits provided for herein without the covenants and
agreements of the Employee set forth in this Section 3.  Notwithstanding
anything else herein contained, the term “Company,” as used in this Section 3,
shall refer to the Company, Parent, their respective Affiliates and their
respective successors and assigns.

 

(a)                                 Confidentiality.  The Employee acknowledges
that in the course of the Employee’s employment with the Company, Employee has
had and is expected to continue to have extensive contact with Persons with
which the Company has, had or anticipates having business relationships
(including current and anticipated customers and suppliers), and to have
knowledge of and access to trade secrets and other proprietary and confidential
information of the Company, including, without limitation, the following
non-public information: trade secrets, proprietary formulations generated,
developed or licensed by the Company, manufacturing processes, procedures and
techniques, material costing, operating margins, details of customer agreements,
new product development, expansion  strategies,  sources of supply, employee
compensation, and confidential information of third parties which is given to
the Company  pursuant to an obligation or agreement to keep such information
confidential or any other information relating to the Company that could
reasonably be regarded as confidential or proprietary or which is not in the
public domain (other than by reason of Employee’s breach of the provisions of
this section)  (collectively, “Confidential Information”).  Accordingly, the
Employee shall not at any time, either during the time Employee is employed by
the Company or thereafter, use or purport to authorize any Person to use,
reveal, report, publish, transfer or otherwise disclose to any Person, any
Confidential Information without the prior written consent of the Company,
except for disclosures by the Employee required by applicable law (but only to
the extent the Company is given a reasonable opportunity to object to such
disclosure and protect the Confidential Information) to responsible officers of
the Company and other responsible Persons who are in a contractual or fiduciary
relationship with the Company and who have a need for such information for
purposes in the best interests of the Company.  Without limiting the generality
of the foregoing, the Employee shall not, directly or indirectly, disclose or
otherwise make known to any Person any information as to the Company’s employees
and others providing services to the Company, including with respect to their
abilities, compensation, benefits and other terms of employment or engagement.
The Employee shall keep secret all such matters entrusted to Employee, and
Employee shall not use or attempt to use any Confidential Information on behalf
of any person or entity other than Company, or in any manner which may injure or
cause loss or may be calculated to injure or cause loss, whether directly or
indirectly, to the Company.

 

5

--------------------------------------------------------------------------------


 

Further, Employee agrees that, during his/her employment, Employee shall not
make, use, or permit to be used, any notes, memoranda, reports, lists, records,
specifications, software programs, data, documentation or other materials of any
nature relating to any matter within the scope of the business of the Company or
concerning any of its dealings or affairs other than for the benefit of the
Company.   Employee further agrees that he/she shall not, after the termination
of his/her employment, use or permit to be used any such notes, memoranda,
reports, lists, records, specifications, software programs, data, documentation
or other materials.  All of the foregoing shall be and remain the sole and
exclusive property of the Company, and immediately upon the termination of
Employee’s employment, Employee shall deliver all of the foregoing, and all
copies thereof, to the Company at its main office.

 

(b)                                 Restriction on Competition.  During the
Employee’s employment with the Company and thereafter during the Restricted
Period, the Employee shall not, directly or indirectly, whether alone or in
association with others, engage in Competition or provide Consulting Services
within the Restricted Area.

 

(c)                                  Non-Interference.  During the Employee’s
employment with the Company and thereafter during the Restricted Period, the
Employee shall not, interfere with the Company’s relationship with its Business
Partners by soliciting or communicating (regardless of who initiates the
communication) with a Business Partner to induce or encourage the Business
Partner to stop doing business or reduce its business with the Company, unless a
duly authorized officer of the Company gives Employee written authorization to
do so.  Employee also agrees that during the Non-Interference Period, he/she
will not work on a Company account on behalf of a Business Partner or serve as
the representative of a Business Partner for the Company.  During the
Restrictive Period, Employee also will not interfere with the Company’s
relationship with any employee of the Company by:  (i) soliciting or
communicating with such employee to induce or encourage him or her to leave the
Company’s employ (regardless of who first initiates the communication);
(ii) helping another person or entity evaluate such employee as an employment
candidate; or (iii) otherwise  helping any  person or  entity hire an employee 
away from  the Company  unless a duly authorized  officer of  the Company gives
Employee written authorization to do so.   Where required by law, the foregoing
restriction will only apply to employees with whom Employee had material contact
or about whom Employee received Confidential Information within the shorter
period of Employee’s employment with the Company or during the last two years
prior to the termination of Employee’s employment with the Company.

 

(d)                                 Non-disparagement.  The Employee shall not
at any time, either during the time Employee is employed by the Company or
thereafter, directly or indirectly, engage in any conduct or make any statement,
whether in commercial or noncommercial speech, disparaging or criticizing in any
way the Company (including its directors and employees and other providing
services to the Company), or any of its products or services, nor shall the
Employee engage in any other conduct or make any other statement that could
reasonably be expected to impair the goodwill of any of them, the reputation of
any products or services of the Company or the marketing of such products or
services, in each case except as may be required by law, and then only after
consultation with the Company to the extent possible.

 

(e)                                  Assignment of Inventions.  Employee agrees
that he/she will promptly make

 

6

--------------------------------------------------------------------------------


 

full written disclosure to the Company, will hold in trust for the sole right
and benefit of Company, and  hereby assigns  to the Company, or  its designee,
all  Employee’s right, title, and interest in and to any and all inventions, 
original works of authorship, developments,  concepts,  improvements, designs,
discoveries,  ideas, trademarks or trade secrets, whether or not patentable or
registrable under copyright or similar laws, which Employee may solely or
jointly conceive or develop or reduce  to practice,  or cause to be conceived or
developed or reduced to practice,  while in the course of his/her employment for
the Company during the period of time Employee is in the employ of the Company 
and relating to the business of the Company (collectively referred to as
“Inventions”).  Employee further acknowledges that all original works of
authorship which are made by Employee (solely or jointly with others) within the
scope of and during the period of Employee’s employment with the Company and
which are protectable by copyright are “works made for hire,” and as such are
the sole property of the Company.  Employee understands and agrees that the
decision whether or not to commercialize or market any Invention developed by
Employee solely or jointly with others is within the Company’s sole discretion
and for the Company’s sole benefit and that no royalty will be due to Employee
as a result of the Company’s efforts to commercialize or market any such
Invention.

 

4.                                      Remedies.  The Employee agrees that the
restrictions set forth in Section 3, including the length of the Restricted
Period, the geographic area covered and the scope of activities proscribed, are
reasonable for the purposes of protecting the value of the business and goodwill
of the Company and Parent.  The Employee acknowledges that compliance with the
restrictions set forth in Section 3 will not prevent Employee from earning a
livelihood, and that in the event of a breach by the Employee of any of the
provisions of Section 3, monetary damages would not provide an adequate remedy
to the Company.  Accordingly, the Employee agrees that, in addition to any other
remedies available to the Company, the Company shall be entitled to seek
injunctive and other equitable relief (without having to post bond or other
security and without having to prove damages or the inadequacy of available
remedies at law) to secure the enforcement of these provisions, and shall be
entitled to receive reimbursement from the Employee for attorneys’ fees and
expenses incurred by it in enforcing these provisions.  In addition to its other
rights and remedies hereunder, the Company shall have the right to require the
Employee to account for and pay over to it all compensation, profits, money,
accruals and other benefits derived or received, directly or indirectly, by the
Employee from any breach of the covenants of Section 3, and may set off any such
amounts due it from the Employee against any amounts otherwise due Employee from
the Company.  If the Employee breaches any covenant set forth in Section 3, the
running of the Restricted Period as to such covenant only shall be tolled for so
long as such breach continues.  It is the desire and intent of the parties that
the provisions of Sections 3 and 4 be enforced in full; however, if any court of
competent jurisdiction shall at any time determine that, but for the provisions
of this paragraph, any part of this Agreement relating to the time period, scope
of activities or geographic area of restrictions is invalid or unenforceable,
the maximum time period, scope of activities or geographic area, as the case may
be, shall be reduced to the maximum which such court deems enforceable with
respect only to the jurisdiction in which such adjudication is made.  If any
other part of this Agreement is determined by such a court to be invalid or
unenforceable, the invalid or unenforceable provisions shall be deemed amended
(with respect only to the jurisdiction in which such adjudication is made) in
such manner as to render them enforceable and to effectuate as nearly as
possible the original intentions and agreement of the parties.

 

7

--------------------------------------------------------------------------------


 

5.                                      Termination of this Agreement.  This
Agreement shall commence on November 1, 2013 the Effective Date and terminate on
October 31, 2015, provided, however, that (a) if an event constituting a Change
of Control shall occur while this Agreement is in effect, this Agreement shall
automatically be extended for twelve (12) months from the date the Change of
Control occurs and (b) the Company may extend this Agreement in its sole
discretion by written notice to the Employee.  For purposes of this Section 5
only (and not for purposes of determining whether the Payment and the Severance
Benefits have become payable), a Change of Control shall be deemed to have
occurred if the event constituting a Change of Control has been consummated on
or prior to expiration of the term of this Agreement or if such event or one or
more other events constituting a Change of Control have not been consummated but
the material agreements for any of such events have been executed and delivered
by the parties to any such event on or prior to expiration of the term of this
Agreement (each such event being referred to as a “Pending Event”). For any
Pending Event, this Agreement shall automatically be extended until such time as
the related material agreements have been unconditionally terminated without
consummation of the applicable Pending Event and if any such Pending Event is
consummated pursuant to the related material agreements (as amended, restated,
supplemented or otherwise modified), this Agreement shall further automatically
be extended for twelve (12) months from the date each such Pending Event is so
consummated.

 

6.                                      No Alteration of Employment Terms or
Status.  Except as expressly provided in this Agreement, nothing herein shall
alter in any way any of the terms of employment of the Employee, including
without limitation the Employee’s rights with respect to any equity awards
Employee may have been granted by Parent (whether under a Parent incentive
compensation plan or outside such plans).  The Company and the Employee
acknowledge that the Employee’s employment is and shall continue to be
“at-will,” as defined under applicable law.  If the Employee’s employment is
terminated for any reason, the Employee shall not be entitled to any payments,
benefits, damages, awards or compensation other than as provided by this
Agreement or as may otherwise be established under the Company’s existing
employee benefit plans or policies at the time of termination.

 

7.                                      Parachute Payments.   If Independent Tax
Counsel (as herein defined) determines that the aggregate payments and benefits
provided or to be provided to the Employee pursuant to this Agreement, and any
other payments and benefits provided or to be provided to the Employee from the
Company or any of its Affiliates or any successors thereto constitute “parachute
payments” as defined in Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”) (or any successor provision thereto) (“Parachute Payments”)
that would be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then, except as otherwise provided in the next sentence, such
Parachute Payments shall be reduced to the extent necessary so that no portion
thereof shall be subject to the Excise Tax. If Independent Tax Counsel
determines that the Employee would receive in the aggregate greater payments and
benefits on an after tax basis if the Parachute Payments were not reduced
pursuant to this Section 7(a), then no such reduction shall be made. The
determination of the Independent Tax Counsel under this Section 7 shall be final
and binding on all parties hereto. The determination of which payments or
benefits to reduce in order to avoid the Excise Tax shall be determined in the
sole discretion of the Employee; provided, however, that unless the Employee
gives written notice to the Company specifying the order to effectuate the
limitations described above within ten (10) days of the Independent Tax
Counsel’s determination to make such reduction, the Company shall

 

8

--------------------------------------------------------------------------------


 

first reduce those payments or benefits that will cause a dollar-for-dollar
reduction in total Parachute Payments, and then by reducing other Parachute
Payments, to the extent possible, in reverse order beginning with payments or
benefits that are to be paid the farthest in time from the date the reduction is
to be made. Any notice given by the Employee pursuant to the preceding sentence,
unless prohibited by law, shall take precedence over the provisions of any other
plan, arrangement or agreement governing the Employee’s rights and entitlement
to any benefits or compensation. For purposes of this Section 7, “Independent
Tax Counsel” shall mean an attorney, a certified public accountant with a
nationally recognized accounting firm, or a compensation consultant with a
nationally recognized actuarial and benefits consulting firm with expertise in
the area of Employee compensation tax law, who shall be selected by the Company
and shall be acceptable to the Employee (the Employee’s acceptance not to be
unreasonably withheld), and whose fees and disbursements shall be paid by the
Company.

 

8.                                      Code Section 409A.  (a)              If
any provision of this Agreement (or of any payment of compensation, including
benefits) would cause the Employee to incur any additional tax or interest under
Code Section 409A or any regulations or Treasury guidance promulgated
thereunder, the Company shall, after consulting with the Employee, reform such
provision to comply with Code Section 409A; provided that the Company agrees to
make only such changes as are necessary to bring such provisions into compliance
with Code Section 409A and to maintain, to the maximum extent practicable, the
original intent and economic benefit to the Employee of the applicable provision
without violating the provisions of Code Section 409A.

 

(b)                                 Notwithstanding any provision to the
contrary in this Agreement, if the Employee is deemed on the date of termination
of employment to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is required to be delayed in compliance with
Section 409A(a)(2)(B) such payment or benefit shall not be made or provided
(subject to the last sentence hereof) prior to the earlier of (i) the expiration
of the six (6)-month period measured from the date of the Employee’s “separation
from service” (as such term is defined in Treasury Regulations issued under Code
Section 409A) or (ii) the date of his death (the “Deferral Period”). Upon the
expiration of the Deferral Period, all payments and benefits deferred pursuant
to this Section 8 (whether they would have otherwise been payable in a single
sum or in installments in the absence of such deferral) shall be paid or
reimbursed to the Employee in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein. Notwithstanding the
foregoing, to the extent that the foregoing applies to the provision of any
ongoing welfare benefits to the Employee that would not be required to be
delayed if the premiums therefor were paid by the Employee, the Employee shall
pay the full cost of premiums for such welfare benefits during the Deferral
Period and the Company shall pay (or cause to be paid) to the Employee an amount
equal to the amount of such premiums paid by the Employee during the Deferral
Period promptly after its conclusion.

 

(c)                                  Any reimbursements by the Company to the
Employee of any eligible expenses under this Agreement that are not excludable
from the Employee’s income for Federal income tax purposes (the “Taxable
Reimbursements”) shall be made by no later than the earlier of the date on which
they would be paid under the Company’s normal policies and the last day of the
taxable year of the Employee following the year in which the expense was
incurred.  The amount

 

9

--------------------------------------------------------------------------------


 

of any Taxable Reimbursements, and the value of any in-kind benefits to be
provided to the Employee, during any taxable year of the Employee shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year of the Employee.  The right to Taxable
Reimbursements, or in-kind benefits, shall not be subject to liquidation or
exchange for another benefit.

 

(d)                                 Payment of any Taxable Reimbursements under
this Agreement must be made by no later than the end of the taxable year of the
Employee  following the taxable year of the Employee in which the Employee
remits the related taxes.

 

9.                                      Miscellaneous.

 

(a)                                 Entire Agreement.  This Agreement (including
Schedule 1) sets forth the entire understanding of the parties with respect to
the subject matter hereof and merges and supersedes any prior or contemporaneous
agreements (whether written or oral) between the parties pertaining thereto,
including without limitation any prior agreements, arrangements, understandings
or commitments of any nature whatsoever relating to severance payments or other
compensation in connection with termination of Employee’s employment.  The
Employee acknowledges that he has read and understands the provisions of this
Agreement.  The Employee further acknowledges that he has been given an
opportunity for his legal counsel to review this Agreement and that the
provisions of this Agreement are reasonable.

 

(b)                                 Amendment.  This Agreement may not be
amended except by an instrument in writing signed by the parties hereto.

 

(c)                                  Waiver.  No waiver by any party of any of
its rights under this Agreement shall be effective unless in writing and signed
by the party against which the same is sought to be enforced.  No such waiver by
any party of its rights under any provision of this Agreement shall constitute a
waiver of such party’s rights under such provisions at any other time or a
waiver of such party’s rights under any other provision of this Agreement.  No
failure by any party hereto to take any action against any breach of this
Agreement or default by another party shall constitute a waiver of the former
party’s right to enforce any provision of this Agreement or to take action
against such breach or default or any subsequent breach or default by such other
party.

 

(d)                                 Successors and Assigns.  The Employee shall
not have the right to assign Employee’s rights or obligations hereunder.  The
Company shall not have the right to assign its rights or obligations under this
Agreement without the prior written consent of the Employee, except in
accordance with Section 9(k) hereof.  Subject to the foregoing, this Agreement
shall inure to the benefit of, and be binding upon, the parties hereto and their
legal representatives, heirs, successors and permitted assigns.  Except as
otherwise specifically provided herein, the rights and obligations of the
parties under this Agreement shall be unaffected by a Change of Control.

 

(e)                                  Additional Acts.  The Employee and the
Company shall execute, acknowledge and deliver and file, or cause to be
executed, acknowledged and delivered and filed, any and all further instruments,
agreements or documents as may be necessary or expedient in order to consummate
the transactions provided for in this Agreement and do any and all

 

10

--------------------------------------------------------------------------------


 

further acts and things as may be necessary or expedient in order to carry out
the purpose and intent of this Agreement.

 

(f)                                   Communications.  All notices, requests,
demands and other communications under this Agreement shall be in writing and
shall be deemed to have been given at the time personally delivered, on the
business day following the day such communication is sent by national overnight
delivery service, upon electronic confirmation of recipient’s receipt of a
facsimile of such communication, or five days after being deposited in the
United States mail enclosed in a registered or certified postage prepaid
envelope, return receipt requested, and addressed to the recipient at the
address set forth beneath the recipient’s signature to this Agreement, or sent
to such other address as a party may specify by notice to the other party in
accordance herewith, provided that notices of change of address shall only be
effective upon receipt.

 

(g)                                 Severability.  If any provision of this
Agreement is held to be invalid or unenforceable by a court of competent
jurisdiction, such invalidity or unenforceability shall not affect the validity
and enforceability of the other provisions of this Agreement and the provision
held to be invalid or unenforceable shall be enforced as nearly as possible
according to its original terms and intent to eliminate such invalidity or
unenforceability.

 

(h)                                 Withholding Taxes.  The Company may withhold
from amounts payable under this Agreement such federal, state and local taxes as
are required to be withheld pursuant to any applicable law or regulation and the
Company shall be authorized to take such action as may be necessary in the
opinion of the Company’s counsel to satisfy all obligations for the payment of
such taxes.

 

(i)                                    Exchange Act Requirements.  If the
Employee is a “named executive officer” within the meaning of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and the rules promulgated
thereunder, Employee understands and agrees that the payments provided for in
this Agreement may be subject to a vote, advisory or otherwise, by the Parent’s
stockholders under the Exchange Act and the rules promulgated thereunder,
together with additional requirements that may be imposed by any stock exchange
upon which the Parent’s common stock or other securities are listed from time to
time.

 

(j)                                    Governing Law.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Rhode Island applicable to agreements made and to be
performed entirely in such state, without regard to the conflict of laws
principles of such state.

 

(k)                                 Consolidation, Merger or Sale of Assets.  If
the Company consolidates or merges into or with, or transfers all or
substantially all of its assets to, another entity the term “Company” as used in
this Agreement shall mean such other entity and this Agreement shall continue in
full force and effect. In the case of any transaction in which a successor would
not by the foregoing provision or by operation of law be bound by this
Agreement, the Company shall require such successor expressly and
unconditionally to assume and agree to perform the Company’s obligations under
this Agreement, in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place.

 

11

--------------------------------------------------------------------------------


 

(l)                                    Headings.  The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of any provisions of this Agreement.

 

(m)                             Counterparts.  This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.  In the event that
any signature to this Agreement is delivered by facsimile transmission or email
attachment, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or email-attached signature page were an
original thereof.

 

(n)                                 Litigation; Prevailing Party.  If any
litigation is instituted regarding this Agreement, the prevailing party shall be
entitled to receive from the non-prevailing party, and the non-prevailing party
shall pay, all reasonable fees and expenses of counsel for the prevailing party.

 

(o)                                 Waiver of Jury Trial.  Each party hereto
knowingly, irrevocably and voluntarily waives its right to a trial by jury in
any litigation which may arise under or involving this Agreement.

 

(p)                                 Venue; Jurisdiction.  If any litigation is
to be instituted regarding this Agreement, it shall be instituted in the state
and federal courts located in Providence County, Rhode Island, and each party
irrevocably consents and submits to the personal jurisdiction of such courts in
any such litigation, and waives any objection to the laying of venue in such
courts.  Service of process in any such litigation shall be effective as to any
party if given to such party by registered or certified mail, return receipt
requested, or by any other means of mail that requires a signed receipt, postage
prepaid, mailed to such party as provided in Section 9(f).

 

(q)                                 Remedies Cumulative.  No remedy made
available by any of the provisions of this Agreement is intended to be exclusive
of any other remedy, and each and every remedy shall be cumulative and shall be
in addition to every other remedy given hereunder or now or hereafter existing
at law or in equity.

 

(r)                                  No Duty to Mitigate.  The Employee shall
not be required to mitigate the amount of any payment contemplated by this
Agreement, nor shall any such payment be reduced by any earnings that the
Employee may receive from any other source.

 

(s)                                   Release.  Notwithstanding any provision
herein to the contrary, the Company shall not have any obligation to pay (or
cause to be paid) any amount or provide any benefit under this Agreement unless
and until the Employee executes, within sixty (60) days after a Payment Event, a
release of the Company, Parent and their respective Affiliates and related
parties, in such form as the Company may reasonably request, of all claims
against the Company, Parent and their respective Affiliates and related parties
relating to the Employee’s employment and termination thereof and unless and
until any revocation period applicable to such release has expired.

 

[Remainder of Page Left Intentionally Blank]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have each duly executed this Agreement as
of the date set forth above.

 

 

COMPANY:

 

 

 

 

 

SUMMER INFANT (USA), INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

Name:

 

 

Address:

 

 

 

 

 

13

--------------------------------------------------------------------------------


 

Schedule 1

 

Employee:

 

Position/Title:

 

Payment
Percentage:                                                                            
[50%/100%]

 

Severance
Benefits:                                                                                   
For a period commencing with the month in which termination of employment shall
have occurred and ending [6/12] months thereafter, the Employee and, as
applicable, the Employee’s covered dependents shall be entitled to all benefits
under the Company’s welfare benefit plans (within the meaning of Section 3(1) of
the Employee Retirement Income Security Act of 1974, as amended), as if the
Employee were still employed during such period, at the same level of benefits
and at the same dollar cost to the Employee as is in effect at the time of
termination. If and to the extent that equivalent benefits shall not be payable
or provided under any such plan, the Company shall pay or provide (or cause to
be paid or provided) equivalent benefits on an individual basis.  The benefits
provided in accordance herewith shall be secondary to any comparable benefits
provided to the Employee and, as applicable, the Employee’s covered dependents
by another employer of the Employee.

 

Restricted
Period:                                                                                                
[6/12] months

 

--------------------------------------------------------------------------------